Citation Nr: 1128143	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to service-connected asthma.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  The competent evidence indicates that the Veteran's GERD is related to active service.

2.  The competent evidence indicates that the Veteran's sinusitis is not related to active service.


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease (GERD) was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Sinusitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for GERD, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With respect to the Veteran's claim of service connection for sinusitis, the Board notes that, before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating sinusitis to active service and noted other types of evidence the Veteran could submit in support of this claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for sinusitis.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the October 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2006 VCAA notice letter was issued prior to the June 2007 rating decision which denied the Veteran's claim of service connection for sinusitis; thus, this notice was timely.  Because this claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with a VA examination which addressed the contended causal relationship between the Veterans sinusitis and active service.  The June 2007 VA examination report, including etiology opinion, is adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as service connection for GERD, to include as secondary to service-connected asthma, and for sinusitis.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's GERD and sinusitis symptomatology since active service.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's GERD and sinusitis to active service, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran contends that he incurred GERD and sinusitis during active service.  He testified before the Board in July 2010 that he experienced both of these disabilities throughout his 16 years of active service and received frequent in-service treatment for each of them.  He also testified that he continued to experience both of these disabilities after his service separation and his current GERD and sinusitis were related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for GERD.  The Veteran has contended that he was given Maalox to treat his GERD on several occasions during active service.  The Veteran's service treatment records show that, at his enlistment physical examination in August 1977, he denied any relevant pre-service history and clinical evaluation was normal.  The Veteran reported that he was in good health at a periodic physical examination in August 1992.  Clinical evaluation again was normal.  The Veteran again denied any relevant medical history.

A review of a "Clinical Record: Doctor's Orders" dated on May 10, 1994 (during active duty), indicates that the Veteran was given Maalox and Mylanta, each 15 cubic centimeters (cc) by mouth.  It appears that, at the time the Veteran was prescribed Maalox and Mylanta, he was hospitalized briefly for treatment of asthma.  This record shows that the Veteran was discharged from the hospital on May 11, 1994.

At his separation physical examination on May 19, 1994, clinical evaluation of his abdomen was normal.  The Veteran stated that he was in good health.  Although the separation examination was in May, the Veteran was actually discharged in August 1994.

On outpatient treatment on June 10, 1994, the Veteran's complaints included burning epigastric pain.  The assessment included suspect gastritis secondary to steroids.  The Veteran was advised to take Maalox as needed.

On June 29, 1994, the Veteran complained of indigestion and requested an order for Maalox from a physician. He stated that he had forgotten to ask his doctor to order Maalox for him.

The post-service evidence also shows that the Veteran continues to complain of GERD which he relates to active service.  For example, on VA outpatient treatment in July 1995, the Veteran reported a history of heartburn, belching, and burning which worsened after taking prednisone.  Physical examination showed a soft abdomen with normal bowel sounds.  The assessment included esophageal reflux symptoms.  The Veteran was given Maalox to treat his esophageal reflux.

In September 1995, the Veteran's complaints included heartburn with belching that had worsened in the previous 6 months with greasy food.  Physical examination showed a non-distended abdomen without masses.  The assessment included GERD.  The Veteran was started on Ranitidine 150 mg twice daily.

In August 2006, the Veteran's complaints included heart burn and difficulty swallowing "sometimes."  He reported a medical history of gastritis, reflex, and a hiatal hernia.  The assessment included gastroesophageal reflux.  The Veteran was advised to increase his omeperazole to 20 mg by mouth twice daily.  

In February 2009, the Veteran's complaints included gastroesophageal reflux.  He had been taking omeperazole, 1 tablet, twice daily.  He denied any recent heartburn.  The assessment included gastroesophageal reflux which was controlled on a proton-pump inhibitor (PPI).
The Veteran testified at his July 2010 Board hearing that he received treatment during active service for GERD and his in-service physicians had prescribed a combination of Maalox and Mylanta to treat his GERD symptoms.  He also testified that he continued to receive treatment for GERD after his service separation.  He testified further that his current GERD symptoms included regurgitation, heartburn, indigestion, and some difficulty swallowing.  The Veteran's wife testified that her husband had experienced GERD throughout active service and since his service separation.  She also testified that the Veteran's current GERD symptoms disrupted his sleep.

The Board acknowledges the Veteran's assertions that he incurred GERD in 1994 near the end of his 16 years of active service and continued to experience symptomatology attributable to GERD since his service separation.  The competent evidence (in this case, the Veteran's service treatment records, post-service VA outpatient treatment records, and hearing testimony) supports these assertions.  This evidence shows that the Veteran first experienced GERD during active service.  This evidence also shows that the Veteran was diagnosed as having esophageal reflux within the first year following his service separation in August 1994 and continues to experience disability due to GERD which is attributable directly to what he experienced during active service.  Thus, the Board finds that service connection for GERD is warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Because the Board is granting the Veteran's service connection claim for GERD on a direct service connection basis, it need not address the secondary service connection claim for GERD as due to service-connected asthma.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for sinusitis.  The Veteran has contended that he first experienced sinusitis during active service and was treated repeatedly during his 16 years of active service for this disability.  Despite the Veteran's assertions to the contrary, his service treatment records show only that he was treated for sinusitis once during his 16 years of active service.  On outpatient treatment in November 1991, the Veteran's complaints included 2 days of congestion.  Objective examination showed a congested nose, post-nasal drainage, and tenderness to palpation in the maxillary sinuses, right greater than left.  The impression was maxillary sinusitis.  The Veteran's service treatment records otherwise are silent for any complaints of or treatment for sinusitis at any time during his 16 years of active service.  The Board finds it significant that, although the Veteran was treated repeatedly for respiratory complaints (variously diagnosed as bronchitis and asthma) during his 16 years of active service, he did not report any relevant complaints of sinusitis during such treatment.  The Veteran also denied any relevant in-service and clinical evaluation of his sinuses was normal at his separation physical examination in May 1994.

The post-service evidence shows that, although the Veteran has experienced sinusitis since his service separation in August 1994, it is not related to active service.  For example, on VA outpatient treatment in September 1995, the Veteran's complaints included an occasional runny nose.  He denied experiencing any episodes of acute onset rhinorrhea.  He reported being treated for sinus "blockage" on many occasions which was related to asthma attacks.  Physical examination showed pink mucosa, boggy turbinates without discharge, pink oropharyngeal mucosa without lesions, and no post-nasal drip.  The assessment included rhinitis with a question of whether it was allergic.

In August 2006, the Veteran's complaints included a runny nose and sneezing "sometimes" and cold symptoms intermittently.  Physical examination showed swelling in both nasal passages, no discolored mucus, masses, or polyps, no post-nasal drip, exudates, or pharyngeal congestion in the throat, and no sinus tenderness.  A computerized tomography (CT) scan of the sinuses showed an underdeveloped right maxillary antrum associated with mucoperiosteal thickening, very prominent nasal turbinates on the right side, and deviation of the nasal septum to the right.  The assessment included perennial rhinitis and allergic rhinitis by history.  

On VA examination in June 2007, the Veteran's complaints included a mild, non-productive cough which occurred 2 times weekly.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he first developed nasal congestion, post-nasal discharge, rhinitis, and sneezing "ever since military service."  His symptoms occurred approximately once monthly lasting 2 weeks with asymptomatic intervals.  The Veteran also reported developing cold symptoms with occasional rhinitis and sneezing.  There was no history of recurrent sinus infections requiring antibiotic therapy.  The VA examiner stated that the Veteran had not been diagnosed as having chronic sinusitis.  He also stated that an allergy note from March 2001 revealed no symptoms of sinusitis although the Veteran had symptoms of allergic rhinitis.  The Veteran's current treatment for sinusitis was Flonase 2 sprays twice daily and Claritin 10 mg daily.  Physical examination showed hyperemic nasal mucosa, swollen nasal turbinates, a 25 percent nasal obstruction bilaterally, right-sided facial tenderness, and no facial erythema or swelling.  The VA examiner opined that the Veteran's perennial rhinitis/right nasal septal deviation/intermittent sinusitis is less likely than not related to his 16 years of active service.  His rationale was that the Veteran's service treatment records did not indicate chronicity.  The impressions included perennial rhinitis/right nasal septal deviation/intermittent sinusitis.

On VA outpatient treatment in February 2009, the Veteran denied any persistent cough or nasal symptoms.  Physical examination showed no discolored mucus masses or polyps in the nose, and no post-nasal drip, exudates, or pharyngeal congestion in the throat.  The assessment included perennial allergic rhinitis, on immunotherapy, with significant improvement.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of sinusitis have been continuous since service.  He asserts that he continued to experience symptoms relating to sinusitis (nasal congestion and discharge) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of sinusitis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of sinusitis since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disability began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of sinusitis.  Specifically, the service separation examination report reflects that the Veteran was examined and his sinuses were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including bronchial asthma, scoliosis of the thoracic and lumbar spine, and a bilateral knee disability.  He sought treatment for all of these complaints in 1994 immediately following his service separation.  Significantly, during that treatment, when he specifically complained of other problems, the Veteran never reported complaints related to sinusitis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for bronchial asthma, scoliosis of the thoracic and lumbar spine, and for a bilateral knee disability in September 1994, shortly after service, but did not claim service connection for sinusitis or make any mention of any relevant symptomatology.  He did not claim that symptoms of his sinusitis began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board acknowledges the Veteran's assertions and hearing testimony that his sinusitis is related to active service.  The competent evidence does not support these assertions, however.  It shows instead that the Veteran was treated once during service in November 1991 for sinusitis which appears to have resolved with in-service treatment.  The Board also acknowledges that the Veteran currently experiences sinusitis.  The competent evidence shows that sinusitis is not related to active service, however.  The VA examiner provided an opinion in June 2007 that the Veteran's sinusitis was not related to active service because there was no indication of chronicity of sinusitis in 16 years of the Veteran's service treatment records.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his current sinusitis to active service or any incident of service.  Accordingly, the Board finds that service connection for sinusitis is not warranted.


ORDER

Entitlement to service connection for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for sinusitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


